UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6580


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MILTON ANTONIO GONZALEZ, a/k/a Milton Antonio Gonzalez-
Rodriguez, a/k/a Peres Aguilarjose, a/k/a Jose Lopez,

                Defendant – Appellant.



                            No. 16-7031


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MILTON ANTONIO GONZALEZ, a/k/a Milton Antonio Gonzalez-
Rodriguez, a/k/a Peres Aguilarjose, a/k/a Jose Lopez,

                Defendant – Appellant.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:09-cr-00302-RWT-1; 8:15-cv-02501-RWT)


Submitted:   December 16, 2016            Decided:   January 18, 2017
Before GREGORY, Chief Judge, and WILKINSON and HARRIS, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Milton Antonio Gonzalez, Appellant Pro Se. Debra Lynn Dwyer,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Milton Antonio Gonzalez seeks to appeal the district court’s

orders in his 28 U.S.C. § 2255 (2012) proceeding, which dismissed

as untimely his claims of ineffective assistance of counsel and

denied relief on the challenge to his sentence pursuant to Johnson

v. United States, 135 S. Ct. 2551 (2015).       A prisoner may not

appeal a district court’s ruling in a § 2255 action unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B) (2012).    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2) (2012).   When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.     Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.   Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Gonzalez has not made the requisite showing as to either the

ineffective assistance claims or the Johnson claim.   Accordingly,

                                 3
we deny a certificate of appealability and dismiss the appeals.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    4